Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group I, claim(s) 1-13 and 17-19, drawn to a monoclonal antibody, or antigen binding fragment, capable of binding to human IL-1R7.
	Group II, claim(s) 14-16, drawn to a method of treating an IL-18 mediated disease using an antibody that binds to human IL-1R7.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Applicant is required to elect an antibody comprising a VH region consisting of SEQ ID NO: 297 + n, SEQ ID NO: 445 + n and SEQ ID NO: 593 + n, wherein n is a number selected from the group consisting of 0 to 147, and a VL region consisting of SEQ ID NO: 741 + m, SEQ ID NO: 889 + m and SEQ ID NO: 1037 + m, wherein m is a number selected from the group consisting of 0 to 147, or the VL region of the above antibody may be selected from one of SEQ ID NO: 1205 or 1206, or an antibody comprising SEQ IDs 309, 457, 605, 753, 901, 1205 or SEQ IDs 343, 491, 639, 787, 935, 1083 or SEQ IDs 444, 592, 740, 
Applicant should indicate the specific values for the sequences of the antibody that they elect. For example, applicant could elect an antibody comprising SEQ ID NO: 297 + n, SEQ ID NO: 445 + n, SEQ ID NO: 593 + n, SEQ ID NO: 741 + m, SEQ ID NO: 889 + m and SEQ ID NO: 1037 + m, and if they do then they should indicate values for n and m. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a monoclonal antibody, or an antigen-binding fragment thereof, capable of binding to human IL-1R7, this technical feature is not a special technical feature as it does not make a SATOKO, Takei et al. "Soluble interiuekin-18 receptor complex is a novel biomarker in rheumatoid arthritis". Arthritis Research and Therapy, Biomed Central, London, GB. vol. 13, no. 2, 24 March 2011, as cited on the IDS filed 9/9/2019, hereinafter Satoko.  
Satoko discloses a mouse antihuman IL-18Rβ mAb (monoclonal antibody) which was purchased from R&D Systems, Inc (page 3 column 1). According to the specification IL-1R7 is also known as IL-18 receptor β-chain (specification page 1 lines 15 and 16). Therefore, Satoko anticipates the special technical feature of the claimed invention by disclosing that a monoclonal anti-human IL-18Rβ was on sale and in use before the effective filing date.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY E MAZANEK whose telephone number is (571)272-0341.  The examiner can normally be reached on Monday - Thursday 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ZACHARY EDWARD MAZANEK/Examiner, Art Unit 1647                                                                                                                                                                                                        
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647